Citation Nr: 0528351	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
status post low back injury, laminectomy L-5/S-1, lateral 
recess decompression with facetectomy, foraminotomy, 
neurolysis of L-5/S-1, left, and lumbar laminectomy with 
subtotal medial facetectomy and discectomy, L-5/S-1, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and BH




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981.

Service connection is in effect for lumbosacral strain, for 
which a 10 percent rating is assigned. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.  

In essence, the RO held that new and material evidence has 
been submitted to reopen a prior final decision, but after 
finding the claim to have been reopened, the RO substantively 
denied the claim.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

The veteran and BH provided testimony before a Veterans Law 
Judge at the RO in June 2005; a transcript is of record.


FINDINGS OF FACT

1.  In September 1990, the RO denied the veteran's claim for 
service connection for a current back disability; a timely 
appeal was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1990 decision, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Adequate evidence is now of record for an equitable 
substantive resolution of the pending appellate issue.

4.  The veteran had back problems in service after he fell 
through a hatch; he has since had back problems and service 
connection is in effect for lumbosacral strain.  

5.  The veteran injured his back in an industrial incident in 
1984 and has since experienced more severe back problems.

6.  Medical opinion and other evidence of record establish 
that his low back problems in and as a result of service 
cannot be now distinguished from and/or may well have 
contributed to his current aggregate residuals of a low back 
injury, laminectomy L-5/S-1, lateral recess decompression 
with facetectomy, foraminotomy, neurolysis of L-5/S-1, left, 
and lumbar laminectomy with subtotal medial facetectomy and 
discectomy, L-5/S-1, right. 



CONCLUSIONS OF LAW

1.  The evidence received since the 1990 RO decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2004).

2.  Status post low back injury, laminectomy L-5/S-1, lateral 
recess decompression with facetectomy, foraminotomy, 
neurolysis of L-5/S-1, left, and lumbar laminectomy with 
subtotal medial facetectomy and discectomy, L-5/S-1, right, 
are service incurred as they cannot be dissociated from 
service and/or service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3 
3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

At the time of the RO decision in 1990, the record included 
service records and available post-service clinical 
information to that time.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1990 RO decision, the veteran and 
another person have provided testimony, further clinical 
evaluations have been undertaken, and additional medical 
expert opinions have been obtained.  This provides an 
entirely new insight into his situation.  Without entering 
any discussion of substantive veracity as may relate to the 
merits of the case, the recently acquired evidence is 
presumed to be credible for the purposes of reopening the 
claim.  New and material evidence having been submitted, the 
claim is reopened.

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
the Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  

In this instance, the veteran has been provided with SOCs, 
SSOCs and other documents relating to the pertinent 
regulatory provisions, has been afforded the requisite 
clinical testing, and has been given the opportunity to 
provide all other pertinent documentation relating to his 
current complaints.  All in all, and considering the action 
taken herein, the Board is satisfied that all due process 
requirements including regulatory and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to issues herein considered. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records are in the file. 

It is sufficient to note that he had an in-service back 
injury with subsequent disability and chronic problems 
thereafter for which the RO granted service connection for 
lumbosacral strain.  

It is not argued that his current significant and severely 
disabling back problems are necessarily all a direct result 
of service, but rather that his current problems, which may 
be in great part due to an industrial incident in the mid-
1980's, cannot be distinguished from his service-connected 
back problems; and that specifically, the service-connected 
back problems may well have been a significant contributor to 
his current overall back disability.

In that regard, extensive post-service clinical data from 
both VA and private sources, including industrial evaluations 
and occupational assessments, are of record, including four 
volumes consisting primarily of medical records.  These are 
all associated with the claims file.

On VA examination in 1983, it was noted that he had had a 
back injury in service when he fell through a hatch.  He 
thereafter developed low back pain; X-rays showed mild 
asymmetry of the facets, and he was given limited duty and 
physical therapy. 

In 1982, he was said to have been under more or less 
continuous chiropractic care for his intermittent low back 
pain of a chronic nature, aggravated by any lifting, etc.  X-
ray were said to be negative but he had limitations of some 
motions.  Diagnosis was chronic lumbosacral strain.

The veteran injured his back in an industrial incident in 
1984.  Records from the care associated therewith are in the 
file as well as occupational and work-related assessments as 
to the impact of that injury. 

Since 1984, the veteran has been severely handicapped by his 
low back problems.  Clinical reports are in the file for both 
VA and private evaluations and care.  

Some records would tend to indicate that the veteran's post-
service injury in 1984 was primarily responsible for his 
current back problems; others would not.

On VA examination in January 2001, an extensive written 
report of which is in the file, the examiner noted that the 
veteran now had such significant back problems that he had 
trouble standing, and had been virtually wheelchair bound for 
the prior 18 or so months.  He was scheduled for his eighth 
surgery in the near future to try to eliminate some of his 
pain.  

The examiner described the clinical findings in detail, 
stating that he had severe degenerative disc disease of the 
spine, radiculitis, chronic pain and depression causing 
marked weakness, decreased sensation of the lower 
extremities, and requiring daily narcotic use for pain 
control and a wheelchair because of weakness.

The examiner opined as follows, in pertinent part:

I have spent a fair amount of time 
reviewing all his records, and again 
multiple surgeries are listed in the 
records, and it does confirm the multiple 
leveled, severe degenerative disc 
disease, and radiculitis, and depression. 

The examiner further opined that: 

(b)ased on the patient's history, 
physical examination, and review of 
records, he is obviously on Worker's Comp 
and Social Security now because of the 
back injury in 1984 when he was not on 
active duty.  I certainly cannot conclude 
that his initial injury did not play a 
role in this.  I think it is certainly 
more likely than not based in his history 
that his initial fall did contribute to 
some of his back disease.  As far as how 
much of the second injury in 1984 
contributed to his current status, I am 
unable to ascertain what degree of his 
current symptoms are from his first 
injury or second injury.  I think it 
would be difficult to prove either.  
(emphasis added)

On VA examination in September 2003, the examiner opined, in 
pertinent part, as follows:

Claims folder was reviewed extensively 
and veteran is disabled due to extensive 
lumbosacral condition, as well as 
depression, restricting him from 
effectively adjusting to his limitations 
due to his back injury.  The accident in 
'84 was in no way connected to his 
service connected back injury.  However, 
in reviewing the records there are 
numerous and continuous treatment(s) for 
his back injury from the time he fell 
through the hatch until his discharge 
from service in 6/81.  From the extent of 
ineffective treatment during his active 
duty tour it is very likely his SC injury 
is connected with the long term 
disability.

The degree of likelihood that the 
veteran's current condition was directly 
related to the initial injury is very 
high.  I say this not because of the 
injury and the surgeries but because of 
the rehabilitation post injury.  It is 
very likely that the veteran would not 
have suffered the extent of long term 
disability if he had not had the SC 
injury.

It would be impossible to extrapolate 
particular symptoms or clinical findings 
that could be attributed solely to the SC 
lumbosacral strain.  (emphasis added)

The testimony provided at the hearing is of record; the Board 
finds it to be entirely credible.  

All in all, while the evidence is certainly not unequivocal 
in this case, the Board finds the evidence of record in the 
aggregate raises a doubt as to the relationship between the 
veteran's low back problems as a result of the in-service 
injury and present low back problems; and more importantly, a 
probable association between his ongoing and increasing other 
orthopedic problems including in the lumbosacral portion of 
the spine, and significant osseous changes including those of 
a post-surgical nature since the 1984 injury.  

Given the nature of the medical evidence of record, as well 
as the statements by the veteran and others, as well as more 
than one credible medical opinion, the Board is unable to 
separate residuals of the in-service injury to the back from 
those present residuals including as a result of a post-
service injury to the same area.  It must be noted that 
medical experts have addressed these as an indistinguishable 
single entity.  The Board is precluded from rendering an 
opinion to the contrary.  And at the very least, this brings 
the evidence into a state of relative equipoise, raising a 
doubt to be resolved in his favor.  Service connection is 
granted for status post low back injury, laminectomy L-5/S-1, 
lateral recess decompression with facetectomy, foraminotomy, 
neurolysis of L-5/S-1, left, and lumbar laminectomy with 
subtotal medial facetectomy and discectomy, L-5/S-1, right. 



ORDER

New and material evidence has been submitted and the claim is 
reopened; service connection for status post low back injury, 
laminectomy L-5/S-1, lateral recess decompression with 
facetectomy, foraminotomy, neurolysis of L-5/S-1, left, and 
lumbar laminectomy with subtotal medial facetectomy and 
discectomy, L-5/S-1, right, is granted. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


